TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 28, 2015



                                     NO. 03-14-00649-CV


                                   Patricia Perez, Appellant

                                                v.

                            Salt Financial Services, LLC, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on June 23, 2014. Having reviewed

the record, the Court holds that Patricia Perez has not prosecuted her appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.